Case 1:19-cr-00319-DCN Document1 Filed 10/09/19 Page 1 of 3

BART M. DAVIS, IDAHO STATE BAR NO. 2696

UNITED STATES ATTORNEY

CHRISTOPHER A. BOOKER, IDAHO STATE BAR NO. 7672
SPECIAL ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO

WASHINGTON GROUP PLAZA IV

800 EAST PARK BOULEVARD, SUITE 600

BOISE, ID 83712-7788
TELEPHONE: (208) 334-1211 U.S. COURTS
FACSIMILE: (208) 334-1413
(208) OCT 09 2019
Reve. Filed Time

 

STEPHEN W. KENYON
CLERK, DISTRICT OF IDAHO

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO
UNITED STATES OF AMERICA,
Case No. we aay #2 we of win
Plaintiff, Qh 19- G54 7, oun
INDICTMENT

VS.
18 U.S.C. § 922(g)(1)
DAKOTA JAMES SMITH, 18 U.S.C. § 924(d)
28 U.S.C. § 2461(c)

 

Defendant.
The Grand Jury charges:
COUNT ONE

Unlawful Possession of a Firearm
18 U.S.C. § 922(g)(1) |

On or about August 20, 2019, in the District of Idaho, the defendant, DAKOTA JAMES
SMITH, knowing that he had been convicted of a crime punishable by imprisonment for a term
exceeding one year, that is: Possession of a Controlled Substance, entered on or about December
20, 2011, in case number CR-2011-0027202*C, in the Third Judicial District of Idaho, in and for

the County of Canyon, did knowingly possess a firearm, to wit: a Cobra .380 caliber pistol,

INDICTMENT - 1

 
Case 1:19-cr-00319-DCN Document1 Filed 10/09/19 Page 2 of 3

bearing serial number FS1069451, which had been shipped and transported in interstate and

foreign commerce, in violation of Title 18, United States Code, Section 922(g)(1).

CRIMINAL FORFEITURE ALLEGATION
Firearm Forfeiture
18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c)

Upon conviction of the offenses alleged in this Indictment, the defendant, DAKOTA
JAMES SMITH, shall forfeit to the United States, any firearms or ammunition involved in or
used in the commission of the offense. The property to be forfeited includes, but is not limited
to, the following:

1. Seized Property. Cobra .380 caliber pistol, serial number FS1069451, and
approximately 8 rounds of .380 caliber ammunition.

2. Substitute Assets. Pursuant to 21 U.S.C. § 853(p) and other applicable statutes,
the government will seek forfeiture of substitute assets, “or any other property of the defendant”

up to the value of the defendant’s assets subject to forfeiture. The government will do so when

the property subject to forfeiture cannot be forfeited for one or more of the following reasons:

a. Cannot be located upon the exercise of due diligence;

b. Has been transferred or sold to, or deposited with, a third person;

c. Has been placed beyond the jurisdiction of the court;

d. Has been substantially diminished in value; or

e. Has been commingled with other property which cannot be subdivided
without difficulty.

INDICTMENT - 2

 
Case 1:19-cr-00319-DCN Document1 Filed 10/09/19 Page 3 of 3

Dated this 4 day of October, 2019.

A TRUE BILL

/s/ [signature on reverse]

 

FOREPERSON

BARTM.DAVIS
UNITED STATES ATTORNEY

 

 

§«- CHPASTOPHER A. BOOKER
SPECIAL ASSISTANT UNITED STATES ATTORNEY

INDICTMENT - 3

 
